Citation Nr: 1230847	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to September 1972.  He died in November 2006.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a Statement in Support of Claim dated in January 2012, the appellant requested that her appeal "be handled via a VTC at the VA regional office in Jackson, MS."  In an August 2012 letter, the Board requested clarification from the appellant as to whether she intended to request a videoconference hearing at the RO.  The appellant clarified, in an August 2012 response, that she wanted to appear at a hearing before a Veterans Law Judge of the Board via video conference at her local regional office.  The appellant has not yet been afforded a Board hearing in conjunction with her claim.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a video conference hearing at the RO in Jackson, Mississippi before a Veterans Law Judge of the Board as soon as it may be feasible.  The RO should send notice of the scheduled hearing to the appellant and her representative, a copy of which should be associated with the claims file. Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


